

116 HR 1699 IH: To amend the Virgin Islands of the United States Centennial Commission Act to extend the expiration date of the Commission, and for other purposes.
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1699IN THE HOUSE OF REPRESENTATIVESMarch 12, 2019Ms. Plaskett introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Virgin Islands of the United States Centennial Commission Act to extend the expiration
			 date of the Commission, and for other purposes.
	
		1.Revival of Virgin Islands of the United States Centennial Commission
 (a)In generalThe Virgin Islands of the United States Centennial Commission Act (Public Law 114–224) is amended— (1)in section 7(b)—
 (A)in the matter preceding paragraph (1), by striking January 31, 2018 and inserting January 31, 2020; (B)in paragraph (1), by striking ; and and inserting a semicolon;
 (C)in paragraph (2), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
						
 (3)any other information that the Commission considers to be appropriate.; and  (2)by amending section 10 to read as follows:
					
 10.TerminationThe Commission shall terminate 30 days after submitting the final report described under section 7(b)..
 (b)Effective DateThe amendment made by subsection (a) shall take effect on September 29, 2018. 